Citation Nr: 0505086	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  02-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for a skin condition, 
to include as secondary to exposure to herbicides.

2.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971, with a prior period of one year, six months and sixteen 
days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and a skin condition; the latter disability was asserted as 
secondary to his in-service exposure to herbicides.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

When this case was previously before the Board in June 2004, 
the Board granted service connection for bilateral hearing 
loss.  In a July 2004 rating decision implementing the 
Board's determination, the RO assigned an initial 10 percent 
rating for this disability, effective May 14, 2001.  As such, 
the veteran's claim of service connection for bilateral 
hearing loss is no longer before the Board; however, because 
the veteran has since filed a timely Notice of Disagreement 
(NOD) to the 10 percent evaluation, this matter will be 
addressed in the remand below.

In the June 2004 decision, the Board remanded the veteran's 
skin disability claim; because the RO has confirmed and 
continued its denial of this issue, the case has been 
returned to the Board for further appellate consideration.

Finally, the Board interprets the veteran's statement, which 
was received by VA in August 2004, as asserting an informal 
claim of service connection for diabetes mellitus; he 
maintains that he has this condition as secondary to in-
service exposure to Agent Orange.  In addition, in an October 
2004 statement that was filed at the RO in December 2004, the 
veteran submitted an informal claim of service connection for 
tinnitus.  To date, VA has taken no action with respect to 
these claims and they are referred to the RO for its 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the June 2004 remand, the Board pointed out that the 
veteran's complete service medical records had not been 
obtained.  Additionally, his service personnel records were 
not of record.  Accordingly, the Board determined that this 
issue had to be remanded.  Consistent with the Board's 
instructions, the RO obtained his outstanding service medical 
records, and associated his service personnel records with 
the claims folder.

Significantly, his service personnel records show that the 
veteran served in Korea from January 1968 to February 1970.  
These records reflect that while stationed in Korea, he 
served with the 3rd Brigade of the 2nd Infantry Division from 
January 1968 to January 1970.  In support of this claim, the 
veteran reports that he served in the Demilitarized Zone 
(DMZ), and records from the Department of Defense indicate 
that the 3rd Brigade of the 2nd Infantry Division was among 
the units exposed to Agent Orange while stationed in the DMZ 
during the period from April 1968 to July 1969.  As such, the 
Board agrees with the RO and concludes that the evidence 
supports the veteran's report that he was exposed to Agent 
Orange while serving in the DMZ while stationed in Korea.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).

In January 2005 written argument, the veteran's 
representative points out that the examiner who conducted the 
October 2001 VA skin examiner indicated that he did not have 
the opportunity to review the veteran's claims folder and 
requests that this matter be remanded for another 
examination.  In addition, the Board observes that the 
examiner did not comment as to the etiology of the veteran's 
various skin disorders.  Given the foregoing, and in light of 
the recent association of his service personnel records and 
outstanding service medical records, the Board agrees with 
Disabled American Veterans and concludes that the October 
2001 VA examination is not adequate for rating purposes.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  
Accordingly, this issue must be remanded.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 
5126, and codified as amended at 5102, 5103, 5106 and 5107 
(West 2002)), the Board finds that the veteran must be 
afforded an appropriate VA examination, and in the report, 
the examiner should offer an opinion as to the likelihood 
that any skin disability found to be present is related to or 
had its onset during service, to include his presumed 
exposure to Agent Orange.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

With respect to the veteran's bilateral hearing loss, as 
noted in the introduction, in a June 2004 decision, the Board 
granted service connection for this disability.  In a rating 
decision dated in July 2004 implementing the Board's action, 
the RO assigned an initial 10 percent rating for this 
condition, effective May 14, 2001.  Thereafter, in an October 
and December 2004 statements, the veteran indicated that he 
"strongly disagreed" with the 10 percent evaluation.  The 
Board accepts the veteran's October and December 2004 
communications as an NOD pursuant to 38 C.F.R. § 20.201 
(2004).  To date, however, the RO has not issued him a 
Statement of the Case (SOC) with respect to this claim.  
Under these circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. at 240-41; Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any skin 
problems.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent, etiology 
and diagnosis of any skin disability 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any skin disability found to be 
present is related to or had its onset 
during the veteran's period of military 
service, to specifically include his 
presumed exposure to Agent Orange.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record in a legible 
report.

3.  The RO must issue the veteran an SOC 
with respect to the initial 10 percent 
evaluation assigned for his service-
connected bilateral hearing loss, to 
include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's skin disability claim.  The RO 
must provide adequate reasons and bases 
for its determination, addressing all 
issues and concerns that were noted in 
this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


